     Case 1:20-cv-00012-NONE-JDP Document 13 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TROY ANTHONY RHODES,                          Case No. 1:20-cv-00012-NONE-JDP
12                       Petitioner,                   ORDER GRANTING PETITIONER’S
                                                       MOTION FOR AN EXTENSION OF TIME
13            v.
                                                       ECF No. 12
14       WARDEN, CORCORAN STATE
         PRISON,
15
                         Respondent.
16

17

18           Petitioner Troy Anthony Rhodes, a state prisoner without counsel, petitioned for a writ of
19   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Respondent answered the petition, ECF No.
20   10, and petitioner moved for an extension to time to file a traverse, ECF No. 12.1 For good cause
21   shown, we grant petitioner’s motion for an extension of time. The traverse is now due July 19,
22   2020.
23

24

25

26
27
     1
      We also dismiss as moot petitioner’s previous, nearly identical motion for extension of time.
28   ECF No. 11.
                                                      1
     Case 1:20-cv-00012-NONE-JDP Document 13 Filed 06/29/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     June 29, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
